Citation Nr: 1230089	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-40 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a character disorder with an anxiety reaction.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from April 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied reopening the previously denied claim for service connection for a character disorder with an anxiety reaction.  The Veteran disagreed in July 2008, claiming he had an acquired psychiatric disorder and submitted additional evidence in support of his claim.  A Statement of the Case was issued in September 2009 that reopened the Veteran's previously denied claim, but continued the denial of service connection.  Thereafter, the Veteran timely perfected this appeal.

The Board notes that there may have been some procedural mistakes made by the RO since the Veteran filed his VA Form 9 (such as not issuing a Supplemental Statement of the Case after the submission of additional evidence in October 2010 and finding that the Veteran's request for a hearing was withdrawn when there is no clear communication from the Veteran or his attorney of such a withdrawal of the request for a hearing).  Significantly, however, given the full grant of benefits sought on appeal in this decision, the Board finds that there is no prejudice to the Veteran in it rendering a decision on his claim at the present time.


FINDINGS OF FACT

1.  In decisions issued in February 1987, October 2004, and January 2008, the RO denied service connection for a character disorder with an anxiety reaction.  The Veteran either did not initiate an appeal, or did not perfect a timely appeal, as to these decisions.

2.  Some of the new evidence submitted subsequent to January 2008 raises a reasonable possibility of substantiating the underlying claim for service connection for a character disorder with an anxiety reaction.
3.  The Veteran is currently diagnosed to have a schizoaffective disorder, bipolar type.

4.  The Veteran's schizoaffective disorder, bipolar type, either had its onset during his active military service or manifested to a compensable degree within one year after discharge from active service.  


CONCLUSIONS OF LAW

1.  The February 1987, October 2004, and January 2008 decisions that denied service connection for a character disorder with an anxiety reaction are final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a character disorder with an anxiety reaction is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A schizoaffective disorder, bipolar type, was incurred in service or may be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening the Veteran's previously denied claim for service connection for a character disorder with an anxiety reaction and also grants service connection for a schizoaffective disorder, bipolar type.  This award represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

In a February 1987 rating decision, the RO denied the Veteran's original claim for service connection for a character disorder with an anxiety reaction.  The Veteran did not disagree with that decision, and it became final.  In September 2003, the Veteran filed a claim to reopen the previously denied claim, which was denied in an October 2004 rating decision.  The Veteran filed a timely Notice of Disagreement and a Statement of the Case was issued; however, he failed to file a substantive appeal in a timely fashion.  Consequently, the Veteran failed to perfect an appeal of the October 2004 rating decision, and that decision also became final.  In November 2006, the Veteran again filed a claim to reopen.  The Veteran was notified by a November 2006 letter of the need to submit new and material evidence to support his claim to reopen; however, he failed to do so within one year of the November 2006 notice.  By letter dated January 14, 2008, the Veteran was notified that his claim to reopen had been denied because he did not submit any new and material evidence sufficient to reopen his previously denied claim.  The Veteran did not disagree with that decision, and it is final.

Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Because the Veteran either did not indicate disagreement with a prior decision or did not timely perfect an appeal of a prior decision, all of these prior decisions are final.  38 U.S.C.A. § 7105.

In November 2007 (more than one year after the notice letter was sent in relation to the Veteran's claim to reopen received in November 2006), the Veteran submitted via facsimile a letter from what appears to be a private treating psychiatrist dated November 1, 2006.  By letter dated January 14, 2008, the Veteran was advised that, in order for the RO to proceed further, it first needed a claim from him specifying the medical conditions that he would like to be evaluated or considered as a result of this medical statement.  He was provided a VA Form 21-4138, Statement in Support of Claim, to respond.  On January18, 2008, the Veteran filed a new claim to reopen for service connection for his mental illness.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, January 2008, in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since the last final denial and not previously considered in adjudicating the Veteran's claim for service connection includes his statements; the inpatient psychiatric hospitalization records during service from November 25,1980 to December 24, 1980; the November 2006 medical statement from his private treating psychiatrist; multiple lay statements from family and friends; and the report of an independent medical evaluation dated in May 2009 with an addendum dated in October 2010.

The Board finds the above evidence, especially the lay statements from the Veteran's family and friends and the May 2009 report of the independent medical evaluation with the October 2010 addendum, are material in that they tend to establish that the Veteran has a current psychiatric disorder that had its onset in service and has continued since service.  Consequently, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a character disorder with an anxiety reaction.  

Having found that new and material evidence has been received, the Board will now turn to the question of whether service connection is warranted on the merits of the case.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychoses are listed as an enumerated chronic disease for which presumptive service connection may be warranted.  "Psychosis" is defined  as any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR):  (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384.  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, service treatment records show that the Veteran was admitted for psychiatric hospitalization on November 25, 1980, for observation following complaints of suicidal ideation and depression.  He was discharged from the hospital and service on December 24, 1980.  

The initial history indicates that the Veteran was sent over by his job supervisor for evaluation in Mental Health clinic for possibility of suicidal ideation.  It is noted that the Veteran had been under a lot of stress recently regarding a number of different factors of which the number one thing appeared to be difficulty in getting along with people in his environment.  The Veteran described at length the feeling that the people in his dormitory, particularly six guys, were "out to get him."  Apparently he felt that they were out to get him because of his unintentional hassling of a girlfriend of theirs.  He also described considerable problems with the people in his shop, particularly with a girl that works in his shop and his shop supervisor.  He further described considerable problems getting along with his father and with his nearby relatives.  In addition, he described considerable financial pressures in that he had taken out a loan from the Credit Union that he was unable to pay back.  He also claimed that his car had been vandalized.  Finally, he related that he was being charged with an Article 15 because he was working on his car all weekend long and as a result of not being able to get much sleep and working on his care he missed his CQ scheduled for Sunday.  All of these problems came together the night before his admission.  He described his symptoms as a problem thinking clearly, shaking, losing his memory and thoughts of wanting to take pills or jumping off a cliff.  The assessment at the time of admission was anxiety reaction and possible suicidal ideation.

The Narrative Summary of this hospitalization states that the Veteran was initially thought to be malingering; however, during the doctor's daily visits, it became apparent that the Veteran not only was in a great deal of trouble, but seemed to manufacture it almost constantly.  He very quickly alienated his uncle who initially visited him frequently on the ward and in a very short time alienated most of the nurses and technicians involved with in-patient care.  He claimed that he should be cross trained and that he should not be discharged from the Air Force.  He also claimed that he did not understand why so many people got angry with him, feeling that he was a likable fellow.  He was maintained pending discharge on the ward since the acting-out potential seemed to be quite high.  There were also some hints that there were individuals in the local community who had a great interest in causing him physical harm.  It was further noted that the Veteran began bothering female patients on the 6th of December and had to be admonished verbally and subdued somewhat with Valium.  He seemed to do fairly well on Valium and was maintained on it for the rest of his hospital stay.  The report concludes that, basically, this long course of hospitalization was entirely for the benefit of protecting this patient from his adversaries and from the consequences of his own behavior.  

The clinical records for this hospitalization show that, on initial physical examination at the time of admission, the Veteran appeared moderately agitated, was oriented and alert, but did have a problem with rapidly switching his position in his chair and switching from topic to topic as he spoke.  The initial note from the psychiatrist indicates that the Veteran was being admitted for observation of further evaluation as he complained of suicidal ideation and depression.  It was stated that there was some doubt about this, that maybe he was malingering and/or sociopathic.  A November 26th psychiatrist's note indicated the Veteran reported he was no longer in financial trouble as he got a loan from his mother.  He was smiling and seemed relaxed.  When the psychiatrist suggested he lives a full life, he responded, "Life is short."  He agreed, however, that the good times have caught up with him. After the psychiatrist suggested that things would probably evolve into a discharge, the Veteran said he did not plan on being discharged but wanted to be cross trained into electronics.  The psychiatrist further noted that the Veteran wanted to know if he disliked him like everyone else.  The psychiatrist noted that he did not hear any "loose" thinking and that the Veteran was relevant and coherent.  A November 27th psychiatrist note indicates the Veteran slept well and looked relaxed but was flattering and a bit obsequious.  A November 29th psychiatrist note indicates that the Veteran was smiling and happy and wanted to stay there.  It was noted that they just might let him, that maybe he was scared for good reason.  A December 1st psychiatric note shows that the Veteran felt someone had it out for him and that this may be true rather than paranoia.  It was recommended that he stay at his uncle's house after discharge from the hospital.  It was noted that he was sleeping fairly well and was in a good mood.  The psychiatric noted that he advised the Veteran again that he would be recommending discharge.  He also recommended that the Veteran see someone else for therapy when he is out of the Air Force.  It was also noted that the admitting physician had discussed discharge with the Veteran's commanding officer who requested that the Veteran be kept until at least December 2nd as he did not think the Veteran could cope with the ORJ.  A December 2nd note indicated that his separation was to be expedited and that the Veteran was giving off more signals that he may be in for trouble if let out.  A December 3rd note indicates that the psychiatrist spoke with the Veteran and told him he would be there for a while.  

December 6th notes indicate that the Veteran was read the "riot act" for going into other patients' rooms without staff member's consent.  They also indicate the Veteran began to "act-out" getting vulgar and suggestive with a female patient, and that he was wandering in and out of female patients' rooms late at night.  He was also found wandering around the emergency trauma room and in the Family Practice Hall at night when janitors were back there.  Discharge as soon as possible was recommended before he really frightened someone.  It was agreed to try him on Valium before deciding.  A December 7th note indicates that the Veteran apologized to the nursing staff for his previous behavior and that he had not bothered any more female patients.  It also notes, however, that the Veteran was pushing hard for a pass with a peer and that he tried to get a patient's male visitor to take him out on pass the previous day.  A December 9th note indicates that the Veteran was showing signs of taking an unusual interest in female patients again.  He seemed to behave himself after that for a while; however, a December 21st note indicates that he was not acting like he was taking his Valium and that he may have been saying things to another male patient "to rile him up."  

Nursing notes demonstrate that assessment for initial intake on the ward showed that the Veteran was restless and slightly tense.  He was also very cooperative and talkative but complained of nervousness and depression.  Subsequent notes indicate that he was very friendly and talkative and appeared to need to be with people.  A December 6th note from 0500 hours indicates that the Veteran had been awake and ambulating ad lib most of the night (watching television).  His mood was "happy-go-lucky," and he was preoccupied with dental treatment.  A note from 0800 hours indicates a female patient reported that the Veteran was harassing her.  The Veteran was noted to be very agitated.  He was given Valium which was noted to not really have relieved his anxiety to any extent.  At 2230 hours, he was noted to still be fairly agitated and verbalized his feelings about what had been going on with other patients.  He blamed others on his problems stating "not my fault."  He stated that he "tries to help others and be nice and look where it gets you."  At 0200 on December 7th he was still awake and slightly anxious but appeared somnolent/speech slurred.  His attitude was "passive-aggressive."  He "wants to have power over inner self so as not to be so easily persuaded by others."  He stated that he "desires hypnosis" in an effort to gain control.  He also indicated he would like a pass in order to attend church services that evening.  It was noted that the Veteran seemingly had flight of ideas and that he jumped from one subject to another.  He admitted to drug and alcohol abuse in the past and stated that he "would like to remember the past ... would like to forget the past ... the psychologist doesn't like me ... I want to get rid of this problem before I get out of the service ... I think I can handle it if I were hypnotized ... they say I got personality problems ... I don't think so, but I don't really know myself."  The assessment was flighty secondary to psychological disorder.  At 1400 hours that same day, he was noted to pocket his Valium rather than take it and then later asked why he needed to take it.  He was assessed to still be flighty.  

The treatment records also reflect that the Veteran had somatic complaints especially related to upset stomach thought to be a result of his anxiety.  This symptom was treated with Mylanta.

Post-service private treatment records indicate that the Veteran was seen on January 23, 1981 by his family physician who noted that he was in "psychotic need care of [a] psychiatrist."  These treatment records also contain a noted dated February 17, 1981, that indicates "Unemployment Ins. Form dis. 1-26-81 to 2-13-81 "John Brady Hospital" Colorado Springs."  In a statement dated in January 2004 from the Veteran, he stated that he was hospitalized at John Brady Hospital, which was a psychiatric hospital at that time.  

Additional private in patient treatment records from April 1991 demonstrate that the Veteran was admitted to the Colorado State Hospital by court order in March 1991 for a competency examination.  This evaluation demonstrated that the Veteran showed evidence of a disorder of formal thinking.  He additionally demonstrated a disturbance of content of thought in the form of persecutory and grandiose ideation to an apparent delusional or psychotic degree.  He was considered to be functioning at a significant intellectual deficit due to the interference of mental illness.  The assessment was a psychotic disorder, not otherwise specified; rule out bipolar disorder and schizophrenia, paranoid, unspecified.  The examiner found the Veteran to be incompetent to proceed with the criminal legal proceedings against him.

The Veteran was readmitted to the Colorado State Hospital in May 1991 for treatment.  He was extremely paranoid and hostile upon admission.  At the time of discharge in November 1991, the diagnosis was bipolar disorder, mixed, with psychotic features, rule out psychotic disorder, not otherwise specified, and schizophreniform spectrum disorder.

He was hospitalized again from February to April 1993, and the diagnosis on discharge was schizoaffective disorder, bipolar type.  

Treatment Update Narrative from private treating physician dated in October 1996 demonstrates a diagnosis of schizo-affective disorder, bipolar type.  It was noted that he had an increase in emotional withdrawal, cognitive problems, anxiety, hygiene problems, and legal problems.  A follow up treatment note from April 1997 indicates that the Veteran continued to have auditory hallucinations, emotional withdrawal, anxiety, paranoid and disorganized thinking, and difficulties with hygiene and managing his financial affairs.  The diagnosis of schizoaffective disorder, bipolar type, was continued.  
In June 1998, he was involuntarily admitted to a private hospital for 72 hours treatment and evaluation for auditory hallucinations, becoming agitated and irritable and delusions of others watching him through the floor and having an implanted electrode.  He was noted to be noncompliant with treatment and medications.  The assessment was schizoaffective disorder, bipolar type, manic phase.

He had a fourth admission to the Colorado State Hospital from October to December of 1998 for increasing psychosis, symptoms consistent with mania, threatening behavior, and inability to care for himself.  He had not been in treatment or taking his medications.  He was discharged to a residential treatment program.  His final diagnosis was bipolar disorder, manic with psychotic features.

Subsequent outpatient treatment records continue to show the Veteran's treatment for his mental illness diagnosed as schizoaffective disorder, bipolar type.  

A November 2006 letter from the Veteran's private treating psychiatrist indicates the Veteran has been in his care since September 1996 for schizoaffective disorder, bipolar type.  He stated that it is common for individuals with this illness to begin experiencing the first signs and symptoms in early adulthood, in concordance with the time persons are eligible for military service.  However, he acknowledged that he did not have any direct evidence that the Veteran's illness manifested during the time in which he was enlisted.

Also in support of his claim, the Veteran submitted multiple lay statements from family members and friends.  Essentially these statements relate the change in the Veteran upon his return home after his discharge from service compared to how he was before he entered service.  Some of these statements indicate that, prior to service, the Veteran played high school sports and had many friends.  In other words, he was well liked and a well adjusted teenager.  He did well in school, participated in many recreational activities and was a hard worker.  They further report that, after service, he was withdrawn, quiet, and unsure of himself.  He was a changed person.  His family members also related incidents where they witnessed the Veteran having paranoid delusions such as believing that electrical power lines could pick up his thoughts and thinking the devil was after him.
Moreover, the Veteran submitted the report of an Independent Medical Evaluation conducted in May 2009 by Dr. C.E.S.  In his report, he stated that he believes the Veteran has consistently suffered from the same underlying psychiatric condition since its onset while serving in the Air Force in November 1980.  He stated his belief that the Veteran's condition was initially diagnosed incorrectly - that at the time of his military discharge, the Veteran was diagnosed with "character disorder with anxiety reaction" but has subsequently been diagnosed with "schizoaffective disorder, bipolar type."  The doctor stated that the change in diagnosis given to the Veteran's underlying symptoms is a result of the medical community's advancements in understanding psychiatric conditions.  In addition, because of its unique and evolving nature, schizoaffective disorder is best understood from a historical perspective and treating psychiatrists often modify their initial diagnosis while treating patients with schizoaffective disorder as the symptoms become chronic over time.  The doctor indicates that the Veteran's documented symptoms since 1980 to the present have not changed and have consistently indicated serious psychotic illness, with active suicidal ideation and requiring multiple acute psychiatric hospitalizations.  

Finally, the doctor states that, after a thorough analysis of the medical records in this case, it is his opinion that it is more likely than not that the Veteran's current schizoaffective disorder had its onset while he was in active duty military service.  Thereafter, the doctor sets out in detail the evidence of record he considered in rendering his opinion.  He notes that this evidence does not contain the records for the in-service psychiatric hospitalization.  He then set forth the Diagnostic and Statistical Manual of Mental Disorders IV criteria for schizophrenia and schizoaffective disorder.  He concludes his report by setting forth the reasons for his medical opinion that the Veteran suffered a severe and dramatic disability and loss of functioning during his active duty.  He did not see any evidence to document a preexisting psychiatric illness or a preexisting level of disability at the time of induction into military service.  The first indication of the onset of psychiatric illness and disability was on November 24, 1980, when the Veteran had paranoid delusions that six different people were after him, he became suicidal and had delusional fears about the devil.  In addition, within one month of discharge from psychiatric hospitalization in service, he was again described as psychotic and in need of psychiatric treatment.  He was re-hospitalized at a civilian psychiatric hospital within five weeks of discharge from active duty.  Furthermore, it was this doctor's opinion that the lay witnesses' accounts of behavioral observations of the Veteran are important in documenting the marked decline in his demeanor and psychiatric functioning from the time prior to his military service to the psychiatric disability he suffered during the time of active duty and in the years following active duty.  Therefore, based upon the medical records provided to him as well as his expertise in general and forensic psychiatry, this doctor stated that the Veteran's psychiatric symptoms clearly meet those required for a diagnosis of schizoaffective disorder.  Moreover, it is his opinion that it is more likely than not that the Veteran's current schizoaffective disorder had its onset during his military service.

Subsequent to this opinion, the Veteran's in-service psychiatric hospitalization records were obtained.  The Veteran's attorney obtained a copy of these records and submitted them to Dr. C.E.S. for his review.  Dr. C.E.S. provided an addendum to his May 2009 report in September 2010.  After reviewing these records, this doctor stated that they corroborate the conclusions he stated in his original independent medical evaluation report from May 2009.  The doctor stated that the Veteran's behavior, as documented in the in-service psychiatric hospitalization records, meets the DSM IV criteria for a manic episode as follows:  "...abnormally and persistently elevated expansive or irritable mood, with inflated esteem or grandiosity" (he did not understand why people were angry with him, feeling that he was a likeable fellow), "decreased need for sleep," (multiple notations regarding insomnia, ambulating most of the night, agitation at 0200 hours), "more talkative than usual or pressure to keep talking" (rapidly switching from topic to topic, very talkative, very friendly and talkative), "flights of ideas or subjective experience that thoughts are racing" (rapidly switching from topic to topic, flights of ideas, jumps from one subject to another), "distractibility" (problems with thinking clearly, restlessness), and "increase in goal direct activity (at work, at school or sexually) or psychomotor agitation" (rapidly switching his position in his chair, ambulating most of the night, harassing a female patient, very agitated, agitated/aggressive).  The doctor stated that this manic episode, documented during active duty service, marked the onset of severe psychiatric illness and disability, which has persisted and progressively worsened during the rest of the Veteran's life.  Finally, the doctor stated that the in-service psychiatric hospitalization records documenting a manic episode and lay witness statements, coupled with documentation of psychosis and psychiatric hospitalization within one month following discharge from active duty military service, provide compelling evidence of onset of schizoaffective disorder and psychiatric disability with onset more likely than not during military service and/or in the 12 months following discharge from active duty military service.  In addition, since the Veteran's schizoaffective disorder and psychiatric disability required hospitalization both during his military service as well as during the first year post-discharge, he opined that it was severe to a compensable degree.

After considering this evidence of record, the Board finds that such establishes that the Veteran's currently-diagnosed schizoaffective disorder, bipolar type, either had its onset in service or within one year after discharge from service.  The Board notes that the RO disregarded the May 2009 opinion of the independent medical examiner because the in-service psychiatric hospitalization records showed that there may have been an actual basis for the Veteran's paranoia that people were after him.  The Board finds that this is not a valid reason for disregarding a valid medical opinion of record.  

VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The findings of a physician are medical conclusions that VA cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, VA is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, if there is conflicting medical evidence, VA may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis, 1 Vet. App. at 70.

In the present case, there are no conflicting medical opinions of record.  Further, the independent medical examiner is certainly a qualified medical professional who rendered a medical opinion clearly based upon the relevant evidence of record and applicable medical standards.  He further supports his May 2009 opinion in the September 2010 addendum after reviewing the relevant in-service inpatient psychiatric treatment records.  

In addition, as set forth by the independent medical examiner, there is other evidence of record to support the Veteran's claim including evidence of psychosis and hospitalization within a month or two of his discharge from service and lay statements as to the Veteran's changed character and behavior after his discharge from service.  The independent medical examiner used his medical expertise along with his careful and thorough review of the entire record to arrive at his opinion that the onset of the Veteran's schizoaffective disorder was in service.  The Board, therefore, finds no basis for finding that the independent medical examiner's opinion is in any way insufficient to support the Veteran's claim of service connection.  Given the competent, credible, and probative medical opinion that the onset of the Veteran's schizoaffective disorder, bipolar type, was in service, the Board finds that the preponderance of the evidence is in favor of granting service connection on a direct basis.

Furthermore, the Board finds that the evidence of record suggests that the Veteran had a psychosis within one year after discharge from service to a compensable degree.  The January 1981 medical note clearly states that the Veteran was psychotic and needed psychiatric treatment.  Furthermore, although the records are unavailable as to the hospitalization from January 26, 1981 to February 13, 1981 at John Brady Hospital, the Veteran claims this hospitalization was for psychiatric treatment as this was a psychiatric hospital.  A request to John Brady Hospital for records resulted in a response from Cedar Springs Behavioral Health System (whom the Veteran and his attorney have indicated took over John Brady Hospital) lending credence to the Veteran's statement that John Brady Hospital was a psychiatric hospital and that he went there for psychiatric treatment.  Thus, the record would suggest that the Veteran suffered from a psychosis that manifested to a compensable degree within one year of his discharge from service.  This finding is also supported by the independent medical examiner's statements in the September 2010 addendum.  On these facts, the Board notes that presumptive service connection may be warranted.

Accordingly, on either basis, the Board finds that the preponderance of the evidence is sufficient to establish that service connection for schizoaffective disorder, bipolar type, is warranted.  The Veteran's appeal is, therefore, granted.


ORDER

New and material evidence having been received, the claim for service connection for a character disorder with an anxiety reaction is reopened, and the claim is granted to this extent.  

Entitlement to service connection for a schizoaffective disorder, bipolar type, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


